DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they recite abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-10 recite a series of steps, therefore claims 1-10 are a method/process which is within at least one of the four statutory categories.
Claims 11-20 recite a system/ machine, therefore claims 11-20 are a method/process which is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1

Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 11 recites:
A device for sensing a traffic environment, comprising: 
one or more processors; and 
one or more computer storage media for storing one or more computer- readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks: 
generating, by a sensor of the device, local object information by sensing an environment within a first sensing range of the device, wherein the local object information at least includes first geographical distribution information of local objects within the first sensing range, wherein the first sensing range is a range centered on the device; 
receiving external object information transmitted by at least one node, wherein the external object information includes at least second geographical distribution information of external objects within a second sensing range of the node; and 
generating object integration information according to the local object information and the external object information.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “generating…” and “receiving…” encompass a user generating 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A device for sensing a traffic environment, comprising: 
one or more processors; and 
one or more computer storage media for storing one or more computer- readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks: 
generating, by a sensor of the device, local object information by sensing an environment within a first sensing range of the device, wherein the local object information at least includes first geographical distribution information of local objects within the first sensing range, wherein the first sensing range is a range centered on the device; 
receiving external object information transmitted by at least one node, wherein the external object information includes at least second geographical distribution information of external objects within a second sensing range of the node; and 
generating object integration information according to the local object information and the external object information.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using one or more processors, one or more computer storage media for storing one or more computer- readable instructions and a sensor of the device to perform generating environmental information by using the information self-sensed and received, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor and computer system to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing generating environmental information by using the information self-sensed and received) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for generating environmental information by using the information self-sensed and received, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors, one or more computer storage media for storing one or more computer- readable instructions and a sensor of the device to perform generating environmental information by using the information self-sensed and received amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 11 is ineligible under 35 USC §101.
Dependent claim 12-20 specifies limitations that elaborate on the abstract idea of claim 11 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.
Claims 1-10 recite analogous limitation to claims 11-20 above, and are therefore rejected for the same premise.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 10-13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20170076599, hereinafter Gupta; already of record) in view of MAEDA (US 20200111363, hereinafter MAEDA).
	Regarding claims 1 and 11 (Currently Amended), Gupta teaches a method and device for sensing a traffic environment, used in an electronic device (See at least Gupta: Fig. 2, Para. 0059), comprising:
generating, by a sensor of the device, local object information by sensing an environment within a first sensing range of the electronic device, wherein the local object information at least comprises first geographical distribution information of local objects within the first sensing range (See at least Gupta: Fig. 4A, Para. 0096; Para. 0079)…
receiving external object information transmitted by at least one node, wherein the external object information comprises at least second geographical distribution information of external objects within a second sensing range of the node(See at least Gupta: Fig. 4B, Para. 0100; Fig. 4E, Para. 0113-0115); and 
generating object integration information according to the local object information and the external object information (See at least Gupta: Para. 0072; Fig. 4C, Para. 0108).
Yet, Gupta does not explicitly teach:
…wherein the first sensing range is a range centered on the electronic device;… 
However, in the same field of endeavor, MAEDA teaches:
…wherein the first sensing range is a range centered on the electronic device (See at least MAEDA: Fig. 2, Para. 0046);…
It would have been obvious to one of ordinary skill in the art to include in a method and device of Gupta with centered sensing range as taught by MAEDA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

	Regarding claims 2 and 12, Gupta in combination with MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 1 and 11. Gupta further teaches:
wherein the local object information further comprises an identifier of the electronic device and first absolute position data of the electronic device (See at least Gupta: Para. 0113, 0114; Para. 0028), and the external object information further comprises an identifier of the node and second absolute position data of the node (See at least Gupta: Fig. 4G, Para. 0117; Para. 0111).

	Regarding claims 3 and 13, Gupta in combination with MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 2 and 12. Gupta further teaches:
wherein the first geographical distribution information comprises relative position data of the local objects relative to the electronic device (See at least Gupta: Para. 0088; Para. 0127), and the second geographical distribution information comprises relative position data of the external objects relative to the node (See at least Gupta: Fig. 4D, Para. 0110).

	Regarding claims 5 and 15, Gupta in combination with MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 1 and 11. Gupta further teaches:
wherein the local object information further comprises a local time stamp, and the external object information further comprises an external time stamp (See at least Gupta: Para. 0127).

	Regarding claims 8 and 18, Gupta in combination with MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 1 and 11. Gupta further teaches:
wherein the electronic device is a vehicle device (See at least Gupta: Fig. 1-4).

claims 10 and 20, Gupta in combination with MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 1 and 11. Gupta further teaches:
wherein the node is a road side unit (RSU) or a vehicle device (See at least Gupta: Fig. 4B and 4E).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of MAEDA as applied to claims 3 and 13 above, and further in view of Okuya et al. (US 20140324312, hereinafter Okuya, already of record) and Ramalho et al. (US 20170238258, hereinafter Ramalho, already of record).
	Regarding claims 4 and 14, Gupta in combination with MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 3 and 13. Gupta further teaches: 
wherein the step of generating object integration information according to the local object 3 information and the external object information comprises: 
obtaining absolute position data of the local objects and absolute position data of the external objects according to the first absolute position data, the second absolute position data, the first geographical distribution information and the second geographical distribution information (See at least Gupta: Para. 0114; Para. 0111);
Yet, Gupta in combination with MAEDA does not explicitly teach:
determining whether the absolute position data of the local objects are the same as the absolute position data of the external objects; and 
integrating the local object information and the external object information to generate object integration information when the absolute position data of the local objects are not the same as the absolute position data of the external object.
However, in the same field of endeavor, Okuya teaches:
(See at least Okuya: Para. 0035; Fig. 17, Para. 0133); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and device for sensing a traffic environment of Gupta in combination with MAEDA, to incorporate determining the absolute position data, as taught by Okuya, for the benefit of increasing accuracy (see at least Okuya: Para. 0010).
Although Gupta in combination with MAEDA and Okuya teaches the local object information and the external object information, Gupta in combination with MAEDA and Okuya does not explicitly teach:
integrating the local object information and the external object information to generate object integration information when the absolute position data of the local objects are not the same as the absolute position data of the external object.
However, in the same field of endeavor, Ramalho teaches:
integrating the local object information and the external object information to generate object integration information when the absolute position data of the local objects are not the same as the absolute position data of the external object (See at least Ramalho: Para. 0192).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and device for sensing a traffic environment of Gupta in combination with MAEDA and Okuya, to incorporate integrating information, as taught by Ramalho, for the benefit of providing more options and flexibility (see at least Ramalho: Para. 0192).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of MAEDA as applied to claims 5 and 15 above, and further in view of Liu et al. (US 20160300486, hereinafter Liu, already of record).
	Regarding claims 6 and 16, Gupta in combination with MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 5 and 15. 
Although Gupta in combination with MAEDA teaches wherein the step of generating object integration information according to the local object information and the external object information comprises…, Gupta in combination with MAEDA does not explicitly teach:
determining whether a difference between the local timestamp and the external timestamp is greater than an update period; and deleting the external object information when the difference is greater than the update period..
However, in the same field of endeavor, Liu teaches:
determining whether a difference between the local timestamp and the external timestamp is greater than an update period; and deleting the external object information when the difference is greater than the update period (See at least Liu: Para. 0048).
	As deleting outdated information is a common activity for data management,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have deleting information when outdated of Liu and incorporate it into the method and device of Gupta in combination with MAEDA since there are a finite number of identified, predictable potential solutions (i.e. deleting or storing) to the recognized need (data management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (managing data storage).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of MAEDA and Liu as applied to claims 6 and 16 above, and further in view of Mizutani (US 20160300486, hereinafter Mizutani, already of record).
	Regarding claims 7 and 17, Gupta in combination with MAEDA and Liu teaches the method and device for sensing a traffic environment as claimed in claims 6 and 16. 
Yet, Gupta in combination with MAEDA and Liu does not explicitly teach:
wherein the update period is a time interval to re-generate the local object information by the electronic device. 
However, in the same field of endeavor, Mizutani teaches:
wherein the update period is a time interval to re-generate the local object information by the electronic device (See at least Mizutani: Para. 0096).
It would have been obvious to one of ordinary skill in the art to include in the method and device of Gupta in combination with MAEDA and Liu with update period as taught by Mizutani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will carry out regenerating system information.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of MAEDA as applied to claims 1 and 11 above, and further in view of Kawauchi et al. (US 20160300486, hereinafter Kawauchi, already of record).
	Regarding claims 9 and 19, Gupta in view of MAEDA teaches the method and device for sensing a traffic environment as claimed in claims 1 and 11. Gupta further teaches: 
wherein the electronic device is a road side unit (RSU), and the method further comprises: … the object integration information (See at least Gupta: Fig. 4B and 4E; Para. 0029). 

…broadcasting...
However, in the same field of endeavor, Kawauchi teaches:
…broadcasting (See at least Kawauchi: Para. 0048)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and device for sensing a traffic environment of Gupta in view of MAEDA, to incorporate broadcasting information, as taught by Kawauchi, for the benefit of increasing reliability and quickness (see at least Kawauchi: Para. 0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663